United States Navy-Marine Corps
             Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                    Vashawn T. CRITTENDEN,
           Culinary Specialist Seaman Recruit (E-1), U.S. Navy
                                Appellant

                              No. 201700270

       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 11 March 2019.
                              Military Judge:
               Captain Bethany L. Payton-O’Brien, JAGC, USN.
   Sentence Adjudged 25 May 2017 by a special court-martial convened
   at Naval Base San Diego, California, consisting of a military judge
   sitting alone. Sentence approved by convening authority: Forfeiture of
   $693 pay per month for one month, confinement for ninety-seven
   days,1 and a bad-conduct discharge.
                               For Appellant:
                     Captain Brian L. Mizer, JAGC, USN.
                                For Appellee:
                    Lieutenant Kimberly Rios, JAGC, USN;
                       Captain Brian L. Farrell, USMC.
                          _________________________

          This opinion does not serve as binding precedent, but
               may be cited as persuasive authority under
              NMCCA Rule of Practice and Procedure 30.2.




   1 The Convening Authority suspended confinement in excess of ninety days pur-
suant to a pretrial agreement.
                    United States v. Crittenden, No. 201700270


                             _________________________

                 Before FULTON, CRISFIELD, and HITESMAN,
                           Appellate Military Judges.

PER CURIAM:
    A military judge sitting as a special court-martial convicted the appellant,
pursuant to his pleas, of violating a lawful order, wrongful introduction of a
controlled substance onto a military installation, wrongful distribution of a
controlled substance, and wrongful use of a controlled substance, in violation
of Articles 92 and 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§§ 892 and 912a (2016).
   The appellant raises two assignments of error: (1) that his trial defense
counsel was ineffective for asking the military judge to apply 53 days of
Pierce credit2 to the adjudged sentence; and (2) that his plea to violating a
lawful order for possessing an air gun is improvident in light of District of Co-
lumbia v. Heller, 554 U.S. 570 (2008). We find no prejudicial error and affirm.

                                   I. BACKGROUND

   After testing positive on a urinalysis, the appellant was non-judicially
punished for use of marijuana on 17 August 2016.
    The appellant was found in possession of marijuana on 11 April 2017. Be-
cause the government had reason to believe that a pending drug test would
be positive for marijuana, it charged him with both using and possessing ma-
rijuana on that day. He was also charged with violating a lawful general or-
der by bringing an air gun onto base. When during the days leading up to tri-
al the appellant’s drug test results had not yet been reported, both counsel on
the case agreed that the government would change the date of the alleged
marijuana use to refer to the appellant’s August 2016 use—a use for which
the appellant had already been punished. The appellant concurred in this
strategy.
    Before announcing sentence, the military judge ascertained that the ap-
pellant was entitled to 42 days of Allen credit for time served in pretrial con-
finement.3 She also asked appellant’s counsel how she would like the Pierce
credit for the prior punishment to be applied. The trial defense counsel, in




   2   See United States v. Pierce, 27 M.J. 367 (C.M.A. 1989).
   3   See United States v. Allen, 17 M.J. 126 (C.M.A. 1984).


                                            2
                  United States v. Crittenden, No. 201700270


accordance with her client’s wishes, indicated the Pierce credit should be ap-
plied to the adjudged sentence—not announced as a credit to be applied by
the convening authority. The military judge applied the confinement credit to
the adjudged sentence and announced the sentence. For the 45 days of re-
striction and extra duties the appellant served as a result of the non-judicial
punishment, the military judge credited him with 53 days of Pierce credit.
The military judge stated that she would have sentenced the appellant to 150
days’ confinement. After granting the appellant Pierce credit for his non-
judicial punishment, she awarded only 97 days’ confinement.
    The appellant entered into a pretrial agreement with the convening au-
thority. Under the terms of this agreement, the convening authority was re-
quired to suspend all confinement over 90 days. Since the Pierce credit had
already been applied by the military judge, the convening authority did not
award any credit. Rather, he approved the confinement as adjudged and,
since he had promised to suspend all confinement over 90 days, he suspended
seven of the 97 days the military judge had awarded.
   The appellant now claims that his counsel was ineffective because she
asked the military judge to give him Pierce credit before announcing the sen-
tence. Had he had the convening authority award the credit, he argues, the
credit would have been applied like Allen credit, that is to say, credited
against the 90 days that remained unsuspended. As a result of this choice,
according to the appellant, he served 48 days of confinement after trial that
he would not have served had his counsel let the convening authority award
the Pierce credit.

                               II. DISCUSSION

A. Whether the Trial Defense Counsel Was Ineffective for Requesting
to Apply the Pierce Credit to the Adjudged Sentence
    We review claims of ineffective assistance of counsel de novo. United
States v. Green, 68 M.J. 360, 362 (C.A.A.F. 2010). The Sixth Amendment en-
titles criminal defendants to representation that does not fall “below an ob-
jective standard of reasonableness” in light of “prevailing professional
norms.” Strickland v. Washington, 466 U.S. 668, 688 (1984). In order to pre-
vail on a claim of ineffective assistance of counsel, an appellant must demon-
strate both that his counsel’s performance was deficient and that this defi-
ciency resulted in prejudice. Id. at 687. We presume counsel to be competent
and our inquiry into an attorney’s representation is highly deferential. Id. at
689. If defense counsel “make a strategic decision to accept a risk or forego a
potential benefit, where it is objectively reasonable to do so,” they are not in-
effective. United States v. Datav, 71 M.J. 420, 424 (C.A.A.F. 2012).



                                       3
                    United States v. Crittenden, No. 201700270


    We ordered the trial defense counsel to provide an affidavit explaining
why she asked the military judge to award Pierce credit herself in the course
of arriving at a sentence. The trial defense counsel’s affidavit explained that
she made this decision in consultation with the appellant. She thought that
the appellant was best served by having as few days of suspended confine-
ment hanging over him as possible. The appellant, who had been non-
judicially punished four times in his short career—most recently for wrongful
sexual contact—was not sure that he would be able to stop committing mis-
conduct or smoking marijuana. The trial defense counsel knew that the gov-
ernment could still charge the appellant for his most recent marijuana use as
the test results came back positive shortly before trial. It was in the appel-
lant’s best interest, according to the trial defense counsel, to minimize the
possibility that the government would attempt to vacate his suspension.
    The record and the trial defense counsel’s affidavit reveal that counsel
had a tactical reason for asking the military judge to apply the Pierce credit
to the adjudged sentence. Counsel was trying to limit her recidivistic client’s
exposure to future charges and punishment.4 The command could still bring
an additional charge for the second positive urinalysis. Appellant also com-
mitted additional misconduct that was not charged at court-martial, to in-
clude violation of a military protective order and wrongful sexual contact.5 He
received non-judicial punishment for these offenses.6 Finally, both the trial
defense counsel and appellant thought there was “a reasonable chance the
adjudged confinement would be low enough that, after subtracting the Pierce
credit, [appellant] would complete his confinement before the date of the [ini-
tial] action.”7 The trial defense counsel thought that leaving Pierce credit to
the convening authority’s action risked missing out on the benefit of the cred-
it.
    An accused who is entitled to Pierce credit may elect to introduce his prior
punishment during the presentencing hearing and have the sentencing au-
thority credit the punishment against his awarded sentence. United States v.
Gammons, 51 M.J. 169, 183 (C.A.A.F. 1999). We have considered trial de-
fense counsel’s reasoning for choosing to have the military judge award the
credit, and find that the appellant has not overcome the strong presumption
in favor of competence. “[S]trategic choices made after thorough investigation
of law and facts relevant to plausible options are virtually unchallengeable.”



   4   Affidavit of LT Shannon Gearhart of 4 Feb. 2019 at ¶ 4.
   5   Prosecution Exhibit 2.
   6   Id.
   7   Id.


                                           4
                 United States v. Crittenden, No. 201700270


Strickland, 466 U.S. at 690. Here, the trial defense counsel, in consultation
with the appellant, chose to benefit from his Pierce credit by reducing his
suspended confinement exposure. He received this benefit, and we find the
trial defense counsel’s tactical decision to be not so unreasonable as to over-
come the presumption of competence.
   Because the appellant has not overcome the strong presumption that his
counsel was competent, we do not need to address prejudice.

B. Whether Appellant’s Plea to Possessing a Compressed Air Gun is
Provident in Light of District of Columbia v. Heller
   The appellant pleaded guilty to violating a lawful order prohibiting the
possession of an air gun on board Naval Station San Diego. At his guilty plea
inquiry, the appellant did not challenge the constitutionality of such an order.
In a stipulation of fact describing his offenses, the appellant admitted that
the order was lawful. He now claims that his conviction violates his right to
possess a handgun under the Second Amendment and the Supreme Court’s
decision in District of Columbia v. Heller, 554 U.S. 570 (2008).
   We have considered the appellant’s argument and find, at a minimum,
that he forfeited this issue and that the military judge did not commit plain
error by finding him guilty.

                              III. CONCLUSION

    Having carefully considered the appellant’s assigned errors, the record of
trial, and the parties’ submissions, we conclude the findings and sentence are
correct in law and fact and that no error materially prejudiced the appellant’s
substantial rights. Arts. 59 and 66, UCMJ. Accordingly, the findings and sen-
tence as approved by the convening authority are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




                                       5